Appeal from an amended order and judgment (one paper) of the Supreme Court, Erie County (John A. Michalek, J.), entered January 8, 2014. The amended order and judgment, among other things, amended the order and judgment of the court entered December 16, 2013 to specify that it was awarding petitioner $544.95 for reimbursement of expenses, with a total award amounting to $19,294.95.
It is hereby ordered that the amended order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of HoganWillig, PLLC v Hendel ([appeal No. 1] 126 AD3d 1311 [2015]).
Present— Centra, J.P., Peradotto, Lindley, Sconiers and DeJoseph, JJ.